DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/304079 filed on 06/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-11 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the provisional application 62/705166 filed on 06/14/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 

	
Claim Objections
Claims 1-11 are objected to because of the following informalities:  Claim 1 recites the limitation 
manufacturer….wherein the factory database is updatable by each of the one or more of the manufacturer” and in the last limitation of claim 1 “a logistics system configured to provide a real-time shipping rate” Appropriate correction is required. Dependent claims 2-11 inherit the objection as they do not cure the independent claim’s deficiencies. 

	Similarly, claim 1 also includes references to “the chemical product” in limitation regarding spec sheet database. These two chemical product references should be referring back to the chemical products (plural) appeared in preamble. Alternatively, they can be renamed as chemical product associated with the chemical product identification.
	Claim 1 goes on to mention “the chemical product” again when referring to logistic database. This appears to be a different chemical product to “the chemical product” mentioned in the first two instances. While amending the previous limitation can potentially overcome this objection, examiner recommend a stronger distinction to “chemical products” beyond merely being in singular form.
	Still further, claim 1 mentions “the chemical product” twice when referring to search engine. These appears to be a typographical error of “the selected chemical product” as this element appears to be referring to the chemical product being searched (selected). Similarly, reference to “a selected chemical product” and “the chemical product” in transaction interface should also be the same selected chemical products.

	Claim 10 additionally includes limitation referencing “the chemical industry”. Applicant may consider rephrase that to “a chemical industry” or “curated chemical industry content” for better clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a search engine configured to search the spec sheet database responsive to a user query for a selected chemical product or a grade and an application for the chemical product”. It is unclear what information is provided in the user query. The user could provide the following options 1) either (a selected chemical product) OR (a grade and an application); 2) either (a selected chemical product) OR (a grade) OR (an application); or 3) (a selected chemical product OR a grade) AND (an application). Examiner recommends Applicant amend the limitation to clarify exact what information the user may provide as the user query. Dependent claims 2-11 inherit the rejection as they do not cure the independent claim’s deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Breen, JR. et al. (US 6598027) hereinafter referred to as Breen in view of McConnell, Jr. et al. (US 2002/0029168) hereinafter referred to as McConnell in view of Horn et al. (US2006/0136309).

As per independent Claim 1, 
Breen teaches a system for providing a substantial real-time marketplace for chemical products, comprising: 
a server comprising executable software; a data storage device connected with the server (see Column 5 Lines 7-50 web server; see Column 5 Lines 55-67 storage medium; Column 6 Line 36 to Column 7 Line 19 and figure 1 where the Web site includes a server and multiple databases)
a spec sheet database on the data storage device containing a chemical product data sheet including a chemical product identification, a manufacturer information, one or more chemical characteristics of the chemical product, and one or more transport restrictions for the chemical product, wherein the spec sheet database is updateable by one or more of a manufacturer, a distributor, a dealer, and a seller of the chemical product via a network communication (see Column 15 Line 14 to Column 16 Line 58 where the seller can provide (on figure 12B) the name of a chemical they are listing for sale, manufacturer information, EPA account number, total gallons, product age, free delivery zone, and zones where sales of the chemical are allowed/excluded; see also figures 13A-13D with Column 16 Line 59 to Column 17 Line 25 for the seller listing a chemical product for auction)
a factory database on the data storage device containing an a first unique identifier for the one or more of the manufacturer, the distributor, the dealer, and the seller of at least one chemical product in the spec sheet database and a contact information for the one or more of the manufacture, the distributor, the dealer, and the seller, wherein the factory database is updatable by each the one or more of the manufacture, the distributor, the dealer, and the seller via the network communication (see Column 7 Lines 63-67 and table 1 where the production database assigns each user who may be a buyer or a seller a unique member code and includes their address, accounts and licenses; Column 8 Lines 55-65 where buyers and sellers may access the web site on their personal computer; Column 9 Lines 15-65 where the buyer/seller provides their information in order to use the website; Column 10 Lines 9-36 where seller and buyer information is maintained within the production database; figures 10A-F where in 10A specifically the buyer/seller identifies their email address, location, phone number – see corresponding Column 13 Line 40 to Column 15 Line 11)
an end user database on the data storage device containing a second unique identifier for a buyer in the substantial real-time marketplace for chemical products and a contact information of the buyer (see Column 7 Lines 63-67 and table 1 where the production database assigns each user who may be a buyer or a seller a unique member code and includes their address, accounts and licenses; Column 8 Lines 55-65 where buyers and sellers may access the web site on their personal computer; Column 9 Lines 15-65 where the buyer/seller provides their information in order to use the website; Column 10 Lines 9-36 where seller and buyer information is maintained within the production database; figures 10A-F where in 10A specifically the buyer/seller identifies their email address, location, phone number – see corresponding Column 13 Line 40 to Column 15 Line 11)
one or more shipping documents associated with a packaging, a transport, and a delivery of the chemical product (Column 12 Line 59-Column 13 Line 6 where the freight dispatcher prepares shipping documents for a particular carrier)
computer program code executing on the server configured to serve a home page, accessible via the network communication, the home page comprising: (see Column 4 Lines 44-Column 5 Line 50 home page; see also Column 6 Lines 51-Column 7 Line 20 website
a logistics system configured provide a real-time shipping rate for the selected chemical product, based on a source location of the selected chemical product, a designated delivery destination of the chemical product, and one or more transport restrictions for the selected chemical product (see Column 7 Lines 57-63 freights rate database; figure 8-9 and Column 12 Line 39 to Column 13 Line 40 where based on the location of the regulated goods, buyer location, and type of regulated goods, different transportation modes are identified and the lowest cost mode is identified; Column 10 Lines 37-55 where the shipping cost is displayed to the buyer)

Breen does not teach a search engine configured to search the spec sheet database responsive to a user query for a selected chemical product or a grade and an application for the chemical product, wherein when the search engine identifies the chemical product in the spec sheet database responsive to the user query, returning a link to one or more instances of the chemical product located in the spec sheet database and a transaction interface operable upon a user selection of the link to a selected chemical product from one of the one more instances of the chemical product, the transaction interface operable to complete a transaction for the selected chemical product.

McConnell teaches:
a search engine configured to search the spec sheet database responsive to a user query for a selected chemical product or a grade and an application for the chemical product, wherein when the search engine identifies the chemical product in the spec sheet database responsive to the user query, returning a link to one or more instances of the chemical product located in the spec sheet database (see para. 33-44 and figures 3-6 where the user may search by product name, resin type, region, or manufacturer name and the search engine returns listings matching the user’s query and then the user may view the product’s material data sheet or start the process of ordering the product)
a transaction interface operable upon a user selection of the link to a selected chemical product from one of the one more instances of the chemical product, the transaction interface operable to complete a transaction for the selected chemical product (see para. 35, 38, 42-45 where after the search engine returns listings matching the user query the user may select the product to purchase and proceed to order entry process of figure 2 and para. 25-32)



Breen/McConnell does not teach a logistics database on the data storage device containing a third unique identifier for one or more of a logistics entity and a transportation entity, wherein the logistics database is updatable by each logistics entity and transportation entity via the network communication.

Horn teaches:
a logistics database on the data storage device containing a third unique identifier for one or more of a logistics entity and a transportation entity wherein the logistics database is updatable by each logistics entity and transportation entity via the network communication (see para. 431 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Breen/McConnell invention with the Horn a logistics database on the data storage device containing a third unique identifier for one or more of a logistics entity and a transportation entity, wherein the logistics database is updatable by each logistics entity and transportation entity via the network communication with the motivation of increasing the efficiency of the process by providing the buyer with more logistics/transportation information (see para. 119-151 detailing the advantages of the invention specifically para. 132 “Another object of this invention is for manufacturers to be able to provide Buyers with adequate information to make buying decisions. Many prospective Buyers will not complete a transaction unless they know not only the cost of the item but also the total price, including shipping fees, etc. The present invention overcomes this barrier by providing a comprehensive, integrated system whereby Buyers from all over the world can get complete information about product, price (stated in the Buyer's currency), and delivery prior to making the buying decision”.

As per dependent Claim 2,
Breen/McConnell/Horn teaches the system of claim 1.

Horn teaches:
a transport mode selector operable by the buyer to choose a selected transport mode available for the selected product (para. 531-542 where the buyer checks a checkbox adjacent to a preferred grade of service performed by the carrier) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Breen/McConnell invention with the Horn a transport mode selector operable by the buyer to choose a selected transport mode available for the selected product with the motivation of increasing the efficiency of the process by providing the buyer with more logistics/transportation information (see para. 119-151 detailing the advantages of the invention specifically para. 132 “Another object of this invention is for manufacturers to be able to provide Buyers with adequate information to make buying decisions. Many prospective Buyers will not complete a transaction unless they know not only the cost of the item but also the total price, including shipping fees, etc. The present invention overcomes this barrier by providing a comprehensive, integrated system whereby Buyers from all over the world can get complete information about product, price (stated in the Buyer's currency), and delivery prior to making the buying decision”.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Breen, JR. et al. (US 6598027) hereinafter referred to as Breen in view of McConnell, Jr. et al. (US 2002/0029168) hereinafter referred to as McConnell in view of Horn et al. (US2006/0136309) as applied to Claim 2 above, further in view of Powers et al. (US2018/0374046).
Claim 3,
Breen/McConnell/Horn teaches the system of claim 2.
Breen/McConnell/Horn does not teach a stuffing plan selector operable by the buyer to select a stuffing plan for the selected chemical product within a transport container compatible with the selected transport mode. However, Examiner notes that Breen/McConnell teaches a selected chemical product. See citation above. 

Powers teaches:
a stuffing plan selector operable by the buyer to select a stuffing plan for the selected product within a transport container compatible with the selected transport mode (see Powers para. 73-82 where in figure 4 containers are sorted by cost and then products are sorted through different placement points or “stuffing plans” in a container; see embodiments in para. 92-93 where different “Stuffing plans” result in different shipping rates)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Breen/McConnell/Horn invention with the Powers a stuffing plan selector operable by the buyer to select a stuffing plan for the selected chemical product within a transport container compatible with the selected transport mode with the motivation of reducing shopping cart abandonment through providing quick and accurate shipping estimates (see para. 3-4). 

As per dependent Claim 4,
Breen/McConnell/Horn/Powers teaches the system of claim 3.
Breen/McConnell does not teach, but Horn teaches:
a rate selector operable by the buyer to select the real-time shipping rate for the selected transport mode (see para. 531-542 where the carrier provides shipping rate quotations for shipping costs for different grades of service which the buyer may select from) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Breen/McConnell invention with the Horn a rate selector operable by the buyer to select the real-time shipping rate for the selected transport mode with the motivation of increasing the efficiency of the process by providing the buyer with more logistics/transportation information (see para. 119-151 detailing the advantages of the invention specifically para. 132 “Another object of this invention is for manufacturers to be able to provide Buyers with adequate information to make buying decisions. Many prospective Buyers will not complete a transaction unless they know not only the cost of the item but also the total price, including shipping fees, etc. The present invention overcomes this barrier by providing a comprehensive, integrated system whereby Buyers from all over the world can get complete information about product, price (stated in the Buyer's currency), and delivery prior to making the buying decision”.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Breen, JR. et al. (US 6598027) hereinafter referred to as Breen in view of McConnell, Jr. et al. (US 2002/0029168) hereinafter referred to as McConnell in view of Horn et al. (US2006/0136309) in view of Powers et al. (US2018/0374046) as applied to Claim 4 above, further in view of Turner et al. (US2019/0087777).

As per dependent Claim 5,
Breen/McConnell/Horn/Powers teaches the system of claim 4. Examiner noting Breen/McConnell teaches a selected chemical product. See citation above. 

a global mapped tracking page configured to provide the seller and the buyer an order position of the selected product, while in a transport status (see para. 40 and 46 where the driver’s departure, route, and current location are transmitted to the buyer and seller device with both the buyer and seller being able to monitor the location of the driver with real time updates on a map)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Breen/McConnell/Horn/Powers invention with the Turner a global mapped tracking page configured to provide the seller and the buyer an order position of the selected product, while in a transport status with the motivation of increasing the security of the product delivery as in para. 2 “coordinating a time and location for the exchange is burdensome, and the risks involved in actually making the exchange are undeniable. If the exchange occurs at the residence or workplace of the buyer or seller, the residence or workplace may be surveyed for subsequent burglary. Even if the exchange occurs in at a neutral location, each party bears the serious risk of potentially being assaulted, fleeced, robbed, or worse”.

As per dependent Claim 6,
Breen/McConnell/Horn/Powers/Turner teaches the system of claim 5. 
Breen/McConnell/Horn/Powers does not teach, but Turner teaches:
wherein the order position is depicted on a graphical map display (see para. 40 and 46 where the driver’s departure, route, and current location are transmitted to the buyer and seller device with both the buyer and seller being able to monitor the location of the driver with real time updates on a map)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Breen/McConnell/Horn/Powers invention with the Turner wherein the order position is depicted on a graphical map display with the motivation of increasing the security of the product delivery as in para. 2 “coordinating a time and location for the exchange is burdensome, and the risks involved in actually making the exchange are undeniable. If the exchange occurs at the residence or workplace of the buyer or seller, the residence or workplace may be surveyed for subsequent burglary. Even if the exchange occurs in at a neutral location, each party bears the serious risk of potentially being assaulted, fleeced, robbed, or worse”.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Breen, JR. et al. (US 6598027) hereinafter referred to as Breen in view of McConnell, Jr. et al. (US 2002/0029168) hereinafter referred to as McConnell in view of Horn et al. (US2006/0136309) as applied to Claim 1 above, further in view of Hahn-Carlson et al. (US2004/0010463).

As per dependent Claim 7,
Breen/McConnell/Horn teaches the system of claim 1.
Breen/McConnell/Horn do not teach, however Hahn-Carlson teaches:
a contracts module configured to create and generate a contract having a plurality of user selectable terms, selected in response to a buyer interaction and a seller interaction with the contracts module (see para. 53-63 where buyers and sellers may create and negotiate terms of a contract) 



As per dependent Claim 8,
Breen/McConnell/Horn/Hahn-Carlson teaches the system of claim 7.
Breen/McConnell/Horn do not teach, however Hahn-Carlson teaches:
a document repository on the data storage device to store the contract, wherein the contract stored in document repository is accessible by each of the buyer and the seller under the contract (see para. 47, 59,62-70 where the contract is stored and may be accessed by the buyer and seller; see also para. 48 “access thereto being restricted to authorized users (i.e., authorized buyers and sellers via buyer and seller terminals)” and 51-52 where the buyer and seller access the stored contract)


As per dependent Claim 9,
Breen/McConnell/Horn/Hahn-Carlson teaches the system of claim 8.
Breen/McConnell/Horn do not teach, however Hahn-Carlson teaches:
a dashboard configured for a user to access a user profile created by the user and a plurality of documents associated with the user profile contained within the document repository (see para. 78, 80-82 where the user may submit contract data and access transactional data; para. 67-68 where the contract is stored and the contract may have business rules related to the buyer and seller profiles

.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Breen, JR. et al. (US 6598027) hereinafter referred to as Breen in view of McConnell, Jr. et al. (US 2002/0029168) hereinafter referred to as McConnell in view of Horn et al. (US2006/0136309) in view of Hahn-Carlson et al. (US2004/0010463) as applied to Claim 7 above, further in view of Non-patent literature Trielli (published in May 2019 https://dl.acm.org/doi/fullHtml/10.1145/3290605.3300683)

As per dependent Claim 10,
Breen/McConnell/Horn/Hahn-Carlson teaches the system of claim 7. Examiner noting Breen/McConnell teaches the chemical industry aspect. See citation above. 

a newsroom configured to serve curated content pertaining to the industry (see section 3.1 Selecting stories to track where “stories trending now” may be filtered by geographical areas and pertain to a variety of industries such as politics, economy, international news, etc.)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Breen/McConnell/Horn/Hahn-Carlson invention with the a newsroom configured to serve curated content pertaining to the chemical industry with the motivation of providing users of the website with relevant news pertaining to their topic of interest as in section 3.1, news articles which have a surge in search traffic are considered “trending” and thus, provided to the user who may view top news articles about it, filter by geographic region, or view a list of trending queries. 

As per dependent Claim 11,
Breen/McConnell/Horn/Hahn-Carlson/Trielli teaches the system of claim 10.
Breen/McConnell/Horn/Hahn-Carlson does not teach, however, Trielli teaches:
wherein the curated content is organized according to a geographic region selector (see section 3.1 Selecting stories to track where “stories trending now” may be filtered by geographical areas and pertain to a variety of industries such as politics, economy, international news, etc.)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Breen/McConnell/Horn/Hahn-Carlson invention with the a newsroom configured to serve curated content pertaining to the chemical industry with the motivation of providing users of the website with relevant news pertaining to their topic of interest as in section 3.1, news . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Telford et al. (US2003/0130900) teaches a browsable catalog of chemical products which may be purchased online.
Beasley et al. (US 2019/0236537) teaches transportation of pharmaceuticals which require specific transport modes and restrictions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628